OFFICE        OF THE ATTORNEY              GENERAL       OF TEXAS
                                        AUSTIN
 GROVERSELLERS
..TTORNEY  GCNERAL




  iioaorable L. A. Van Slyka
  couaty     AttorMy                                                     i    I
  i?orGBend ccunty
  .uchmoad, Texas




                                                          ed at the same eleatlolr
                                                       bela to determine WhethaP
                                                       or not an Iamlaa0rpoFat.d
                                            --.     'd two  -1     ba iaeorporateb
                                                       uader tha aomnlseloa form
                                                          Of   govsraaeat?



                                                          the ballot for tb eltatloa
                                                          of suah ofilarra.
                          '.,_ .. I
              Yeur reaimt ~ettm’r*lNlte     to the calllw of an
   election  to determlnm WhBChemor not a towa ok village     hav-
   lag a population of 200 to 1,000 ahall be lacorporated     aa
   provided by Article   1158i- et oeq., Revlred Civil Statuter,
   1925, requer~~ thb deptmeatbr opLolorr oothe follovlng
   quemt  1OM:
             1. Ir lo nmadatorr uader Artlole     1158, R.C.S.,
   1925, for the county Judge at the lacarporatlon election      to
   also crll for the electloa of l ma y o r awl two cammlrrlvaers?
                 2. Xou aad ulth whom do ruch candidate8                          file    for
   office     and hou 1s the ballot pewed?
                 Artiole       1158,   R.   C.    Y.,    1925,    reads      an follwrr
                     "At
                       such election  tbcre shall be elected  tuo
            conmissioners,   vho shall serve until the Cust
            Tuesday in April folloviag,    Sad Ia said UoiacoP-
            rora~ed cities   and tvvas, aad unhevxwvraced    tovna
ILonorsble L. A. VaO Slyka,    paSC 2




     The mym 9t the laaorporatei
     end lnaorporatad twar aad vlllagaa,       adopting
     the comlssloa    farn Of govaraMnt     aball coatlsue
     to hold his offloc for the tarn     for ublah be raa
     eleatad.    The aara of crflca of the map? and
     a 0mlsa la M r alx8opt
                        ,     the flrrt  llecteb  Iwar
     the provlaloaa   hereof, shall bs tvo yawa, and
     they shall ba c-:actad oa the first     Tuesday lo
     iIgrl1 every two years.”     (Oadarraorlag ours)
             Thla statute, YO believe,    c&car it    amdatory ror
the coukty    Jud$e at the 88~~6 electloa   ca2led    to daoida OIY
;i,t lacorporaeloo  to &so    call   Sor the election    of a myvr
oad 2~0 comlsaioaars.
            Ansuarlag your ascoad questloot   UC hava cya-
fully checkad the atatutea aad ma umbla to firrd any atatu-
TIOF~directiona    as to hou the oudldataa  Sor such office
ille EOJ vlch vhoa, aor a6 hau they get thalr mm8 on the
iallot  aor as to the prapa.ratloa of the ballot.
            "It la . . . well settled    , . . that a law which
     confers a poweror hpoaea m duty upon an officer
     or board oarrlaa vlth it by i,mpllc8tloa         tha au-
     thority    to do ruch tblw8      es are reasonably nacas-
     sery to carry into eiltat the pouar grmtitad Q the
     duty imposed.’      Public Officers,      34 Tex. A@. 444,
     par. 68 ne 7.
             It’ia    therefore OLWopinion thmt    alaca tha st*Outea
are silent     as to hou o caadldata for elthsr the office of
myor or city comalaaloaer eey get his ama oa the offloLa
ballot   that the couutg judge m8y adopt any reasonable         rule
for that porpoae, auoh aa glvlng aotlce that he will accept
applications      -#ior to 8 glvea data.    If ao candidate reqwsta
his aamo be placed on the ballot,        0~ if not as mny as two
ca&idates      do not file for the offlae     OS comal8aioner,   he pap
print   the oases of those that do apply and leave a blnnak
qoce f3r MIIS or names to be urltten          la by the voters.
                                                                  S6

::morabla    L. A. VCa SlYkC, pge   3



             The rloket 8houldh8va plotad on lt tha laforma-
;?x      that r,uoiu4 to be electedaVIWl8SlOMrSso that each
~rde.r   may kaw as to thmt offlceha say crotafw two paogle.
                                           Your6   very   truly